UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6627


RAHEEM RAHMAN,

                 Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; BOBBY SHEARIN, Warden;
LIEUTENANT DOLLY; SERGEANT WHITACRE; OFFICER HOOVER; GARY
MAYNARD, Secretary; DR. GREGORY TAYLOR,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-03497-WMN)


Submitted:   August 7, 2013                 Decided:    August 21, 2013


Before AGEE and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raheem Rahman, Appellant Pro Se. Nancy P. Tennis, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Michelle
Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY,
P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raheem     Rahman     appeals     the   district       court’s    orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint and

denying    his    motion    under   Fed.    R.    Civ.   P.   59(e).         We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                        Rahman

v. Stouffer, No. 1:11-cv-03497-WMN (D. Md. Mar. 12, 2013; Apr.

22, 2013).       We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented    in    the   materials

before    this    court    and   argument   would    not     aid   the    decisional

process.

                                                                             AFFIRMED




                                        2